      Case 1:19-cr-20562-KMW Document 15 Entered on FLSD Docket 09/09/2019 Page 1 of 1
                                         CO U RT M IN UTES                                               Page3
                                M agistrate Judge Edw in G .Torres
                   KingBuildingCourtrdom 10-5.-           Date:9/9/19      Time:10:00a.m.
Defendant:1)Pablo Amezcua Dorador J#:18332-104 Case#:19-20562-CR-W ILLIAM S
AUSA:ChrisClark                                       Attorney: David Garvin
Violation: consptoEngageinMoneyLaundering,Consp lmportHeroin,Attempt-lmportofHeroin,AttemptMoneyLaund.
Proceeding: Arraignm ent                                      CJA Appt:
Bond/PTD Held:C Yes C No             Recom mended Bond!
Bond Setat:PretrialDetention                                  Co-signed by:
 Nr surrenderand/ordonotobtainpassports/traveldocs                   Language:Spanish
 1
 - ReporttoPTSas directed/or       x'saweek/monthby)            .
                                                                     Disposition:
   phone:      x'saweek/monthinperson                                counselhasfiled PERM ANENT on ECF        .
                                                                                                    /
 r- Random urinetestingby PretrialServices                            The CourtdischargesJuan M altica.
    Treatmentasdeemed necessary                                       DefendantArraigned
 V    Refrain from excessive use ofalcohol
 1
 - Participate in mentalhealth assessment& treatment                       Not uuil
                                                                                  ty plea entered
 r- Maintainorseekfull-timeemployment/education                            @tynt
                                                                               jipgolxoveryorderrenqqslvyts
 1
 - Nocontactwithvictims/witnesses
 1- No firearms
 F- Notto encum berproperty
 r- M ay notvisi
               ttransportation establishm ents
      HomeConfinement/ElectronicMonitpringand/or                                              1
 r-
      Curfew            pm to           am ,paid by
      Allow ances:M edicalneeds,courtappearances,attorney visits,
      religious,em ploym ent
 r- Travelextendedto:                                                    '
                                                                                            i
 1- Other:                                                             from SpeedyTrialClock,
NEXT COURT APPEARANCE Date:                  Tim e:         Judge:                        Place:
ReportRE Counsel:
PTD/BondHearing:
Prelim/ArraignorRemoval:
StatusConference RE:
D.A.R. 10 :16;15                                                     Tim e in Court: 1
